Name: Commission Regulation (EEC) No 3140/88 of 12 October 1988 laying down the intervention thresholds for satsumas, clementines and mandarins for 1988/89
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product
 Date Published: nan

 No L 280/16 Official Journal of the European Communities 13 . 10 . 88 COMMISSION REGULATION (EEC) No 3140/88 of 12 October 1988 laying down the intervention thresholds for satsumas, Clementines and mandarins for 1988/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular Article 16a (5) thereof, Whereas Article 16a of Regulation (EEC) No 1035/72 lays down for satsumas, Clementines and mandarins the criteria for fixing the intervention threshold for the Community as constituted at 31 December 1985 ; whereas it falls to the Commission to fix this intervention threshold by multipling by the percentage specified in Article 2 of the Regulation the average, for the last five years for which statistics are available, of the quantities produced for consumption without processing ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The intervention thresholds for satsumas, Clementines and mandarins for 1988/89 are set out at the following quantities :  satsumas : 270 tonnes,  Clementines : 23 650 tonnes,  mandarins : 148 299 tonnes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 198 , 26. 7. 1988 , p. 1 .